Citation Nr: 1740479	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  12-02 720A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric condition (claimed as posttraumatic stress disorder), other than major depressive disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Elizabeth Jamison, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1984 to October 1986.  He also had substantial active duty for training and inactive duty for training with the South Carolina National Guard.

This matter comes before the Department of Veterans Affairs (VA) Board of Veteran's Appeals (Board) from a November 2009 rating decision of the VA Regional Office (RO) in Columbia, South Carolina, which, in relevant part, denied entitlement to service connection for major depressive disorder (MDD) and posttraumatic stress disorder (PTSD).  The Veteran perfected a timely substantive appeal in February 2012. 

The Board recharacterized the issues as a claim for entitlement to service connection for an acquired psychiatric disorder and remanded the matter for further development in April 2016.  Subsequently, a September 2016 rating decision granted entitlement to service connection for MDD.  Thus, the issue of entitlement to service connection for an acquired psychiatric disorder other than MDD remains on appeal.  Given the favorable disposition of the claim herein, the Board finds that the Veteran is not prejudiced by the RO's failure to issue a supplemental statement of the case on this issue.

The Veteran was afforded a travel Board hearing in August 2016 before the undersigned Veterans Law Judge.  He also had an RO hearing in January 2015.  Transcripts of these proceedings are of record. 

This appeal was processed using the Virtual Benefits Management System (VBMS) and Legacy Content Manager (formerly Virtual VA) paperless claims processing systems.


FINDINGS OF FACT

1.  Combat service is not claimed nor indicated by the evidence of record.

2.  The Veteran has a current diagnosis of PTSD as reflected in the August 2016 VA examination report.

3.  There is sufficient corroborating evidence that a claimed in-service stressor occurred.

4.  Medical evidence links a diagnosis of PTSD to a claimed in-service stressor.


CONCLUSION OF LAW

The criteria for establishing service connection for PTSD are met.  38 U.S.C.A. §§ 1113, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The Board's decision herein to grant the Veteran's claim of entitlement to service connection for an acquired psychiatric condition, other than MDD, represents a complete grant of the benefit sought.  As the decision is wholly favorable to the Veteran, no further discussion of VA's duties to notify and assist is necessary.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993)


II.  Service connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.   38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

Establishing service connection generally requires (1) evidence of a presently existing disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link, or causal nexus, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability of benefits.  38 U.S.C.A. § 1154(a) (West 2014).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

It is VA policy to administer the laws and regulations governing disability claims under a broad interpretation and consistent with the facts shown in every case.  When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not prove or disprove the claim satisfactorily.  It is a substantial doubt and one within range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

As an initial matter, the Board notes that the first element of service connection for PTSD is met, as the Veteran has a current diagnosis of PTSD, documented in his VA treatment records as well as the August 2016 VA examination report.

With regard to the second element, the Veteran's claimed stressors are related to personal experiences during his service.  In various statements, the Veteran described a near drowning experience, grief and guilt related to the murder of a fellow soldier by her husband, and verbal abuse and excessive physical training during a commissioning program.  While the Veteran's involvement in each incident is not detailed in his service treatment or personnel records, the record reflects that he was in the locations described at the particular dates.  Furthermore, STRs reflect that he reported a near drowning in 1985.  The Veteran also provided a casualty record for the victim of the murder which reflects homicide as her cause of death while on active duty.  Finally, the Veteran's reported stressors have remained consistent throughout his statements during the claims process.  While the claimed stressors in this case do not involve allegations of exposure to enemy mortars, rocket fire, etc., the general principle set forth in Pentecost v. Principi, 16 Vet. App. 124, 129 (2002) and Suozzi v. Brown, 10 Vet. App. 307, 311 (1997) that a claimed stressor need not be corroborated in every detail is noted.  Resolving reasonable doubt in favor of the Veteran, the Board finds that there is sufficient corroborating evidence that the claimed in-service stressors actually occurred.

The evidence also establishes a link between the Veteran's PTSD diagnosis and the claimed stressor of the murder of the soldier by her husband.  Specifically, in August 2016, the VA examiner confirmed that this stressor was adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the stressor.  The examiner stated it was at least as likely as not that the Veteran has PTSD incurred while witnessing the traumatic aftermath of a servicemember's murder by her estranged husband and the husband's suicide attempt.

As all three elements have been met, the Board finds that entitlement to service connection for PTSD is warranted.  


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


